DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-20 are under examination.

Specification
The disclosure is objected to because of the following informality:
Paragraph [0025], line 5: “product mat comprise” should read “product may comprise”
Paragraph [0063], line 5: “C0Cl2” should read “CoCl2”
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities: “sustainable carbon product with prior to” should read “sustainable carbon product prior to”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the phrase “adding between 1.0 g and 10.0 g of the sustainable carbon product per day into the animal feed for an animal” is unclear and renders the claim indefinite. Animals vary widely in size from less than 1.0 g (honey bees) to over 100,00 kg (blue whale) and so does the amount of food they consume in a day, one of ordinary skill in the art would not be reasonably able to discern how much of the sustainable carbon product to add into the animal feed for a particular animal.  
Claim 14 depends on itself, for the purpose of examination it will be interpreted as depending on claim 1.  
In claim 19 the phrase “between 20 and 30 days after the birth of the animal” is unclear.  This phrase could be interpreted in multiple ways: either the carbon product is added to the animal feed for only days 20-30, or it is added to the animal feed for days 1-20 and possibly days 21-30; which renders the claim indefinite. 
Claim 20 recites the limitation "the premixed sustainable carbon product" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no pre-mixed sustainable carbon product in claim 1, from which claim 20 depends.  For purposes of examination, the “premixed sustainable carbon product” will be considered to refer to the “sustainable carbon product” in claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 does not further limit claim 1, it broadens claim one by changing from feed for an animal (claim 1) to a plurality of animals (claim 15).  Claim 16 does not further limit claim 1, both comprise animal feed and carbon product for one animal for one day.  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harttung (US 2012/0266823 A1) in view of Chu (Effects of bamboo charcoal and bamboo vinegar as antibiotic alternatives on growth performance, immune responses and fecal microflora population in fattening pigs, Animal Science Journal, 2013)
Regarding claims 1, 2, 15 and 16  Harttung teaches the method comprising feeding the livestock with feed comprising solid carbonaceous matter (abstract), obtaining the raw materials for pyrolysis from corn, straw, wood or other organic material [0016], and forming carbonaceous solid matter in a pyrolytic process which is also used for burning gasses formed during the pyrolytic process [0011]. Regarding the claim limitation “sustainable”, products made from plants are considered sustainable because the plant can either continue to grow while parts of it are harvested or a new plant can be grown.  
Harttung does not disclose adding between 1.0 g and 10.0 g of the sustainable carbon product per day into the animal feed. 
Chu, also in the field of animal feed supplements, teaches a method of supplementing the diets of pigs with bamboo charcoal in order to increase growth performance, feed efficiency and fecal beneficial microflora populations while decreasing noxious gas emissions and fecal harmful microflora in fattening pigs (conclusion, pg 119).  Chu further teaches a pig diet containing 0.3% bamboo charcoal, where the average daily intake is 2.61 kg (Table 2); 0.3% of 2.61 kg results in 7.83 g of bamboo charcoal in the pig’s daily diet and this falls within the claimed range of 1.0 g -10.0 g per day into the animal feed for an animal.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the livestock feed comprising solid carbonaceous matter of Harttung with the 7.83 g per day dosage of bamboo charcoal of Chu in order to increase growth performance, feed efficiency and fecal beneficial microflora populations while decreasing noxious gas emissions and fecal harmful microflora in an animal.  
Regarding claim 10, Harttung teaches the pyrolysis process used to form the carbonaceous matter limits the production of carbon dioxide and other greenhouse gasses to the very lowest amount possible, especially methane [0017]. This is advantageous because these greenhouse gasses, such as carbon dioxide and methane have negative environmental health effects, such as global warming, smog and respiratory problems in humans [0004]. Therefore, the process of Harttung is considered to be carbon neutral.    
Regarding claims 18 and 19,  Harttung teaches that the solid carbonaceous matter can be fed to livestock that are newly born, half-grown, or full-grown [0035]. Harttung’s “newly born” livestock meets the limitation of claim 18, where the animal comprises a lactating animal or an animal less than 150 days old, and the limitation of claim 19, wherein the carbon product is added per day into the animal feed for the animal for between 20 and 30 days after birth of the animal.  
Regarding claim 20, Harttung teaches a method for producing an animal feed, said method comprising mixing solid carbonaceous matter with animal feed, and forming the mixture into animal feed composition of a desired structure, shape and size [0034].  Harttung does not teach that the mixture should be uniform; however, it would have been obvious to one of ordinary skill in the art create a uniform mixture to improve the palatability of the feed by avoiding unmixed pockets of carbonaceous matter. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harttung and Chu as applied to claim 1 above, and further in view of Trckova (2004. Kaolin, bentonite, and zeolites as feed supplements for animals: Health advantages and risks. Veterinární Medicína, 49(10), 389-399. doi:https://doi.org/10.17221/5728-VETMED)
Regarding claim 13, Harttung and Chu do not disclose the addition of bentonite to the sustainable carbon product prior to adding the sustainable carbon product into the animal feed.
Trckova, in the field of animal feed supplements, teaches that bentonites added to animal diets act as gut protectants, which rapidly and preferentially bind aflatoxins from the digestive tract and minimize the adverse effects of aflatoxins on efficiency and liver function without marked defects in mineral metabolism of the animal (Section 6.1.2) and have been additionally shown to enhance feed intake and weight gains in chickens with nutrient deficient diets (section 6.1.3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carbonaceous matter of Harttung with the bentonite of Trckova in order to bind aflatoxins, enhance feed intake and weight gains in animals with deficient diets thus improving the health of the animal.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Harttung in view of Chu as evidenced by Benedetti (Gasification Char as a Potential Substitute of Activated Carbon in Adsorption Applications. Energy Procedia, 2017, 105, 712–717).  
Regarding claims 3 and 4, Benedetti discloses that the carbon content of char is 85-90% (page 713, section 3.1, paragraph 1).  Therefore, the carbonaceous matter of Harttung and Chu are considered to have the carbon content disclosed by Benedetti.  

Claims 1, 2, 5, 7, 9, 11, 12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belcher (US 2017/0196812 A1) in view of Chu.
Regarding claims 1,12, 15 and 16 Belcher, in the field of biochars for applications related to raising, care, maintenance, disease prevention, disease treatment and odor control of animals teaches a biochar that can be integrated with animal feed [0374, line 17]. The biochar is created by the pyrolysis of biomass, which generally involves heating and/or burning of organic matter, in a reduced oxygen environment, at a predetermined rate [0082] while subjecting the biomass to either a uniform or varying pyrolysis temperature (e.g., 300oC to 550oC to 750oC or more) [0096].  ]. Regarding the claim limitation “sustainable”, products made from plants are considered sustainable because the plant can either continue to grow while parts of it are harvested or a new plant can be grown.  
Belcher does not disclose adding between 1.0 g and 10.0 g of the sustainable carbon product per day into the animal feed. 
Chu, also in the field of animal feed supplements, teaches a method of supplementing the diets of pigs with bamboo charcoal in order to increase growth performance, feed efficiency and fecal beneficial microflora populations while decreasing noxious gas emissions and fecal harmful microflora in fattening pigs (conclusion, pg 119).  Chu further teaches in Table 2 a pig diet containing 0.3% bamboo charcoal, where the average daily intake is 2.61 kg; 0.3% of 2.61 kg results in 7.83g of bamboo charcoal in the pig’s daily diet and this falls within the claimed range of 1.0g -10.0g per day into the animal feed for an animal.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the biochar of Belcher with the 7.83g per day dosage of bamboo charcoal of Chu in order to increase growth performance, feed efficiency and fecal beneficial microflora populations while decreasing noxious gas emissions and fecal harmful microflora in an animal.  
Regarding claim 2, Belcher teaches that biochar can be made from basically any source of carbon and from biomass, including: hardwoods, softwoods, coconut shell, chaff and food waste [0094].
Regarding claims 5 and 9, Belcher teaches that biochar having pH levels too high, containing too much ash, high levels of certain organic or inorganic compounds, or containing toxins or heavy metal content too high can be harmful to and/or have minimal benefit for animals that consume it [0082]. Belcher further teaches that for some applications it is desirous to have biomass that is fresh with an ash content of less than 3% [0096]. 
One of ordinary skill in the art would have been motivated to produce biochar with substantially no heavy metals and an ash content below 10% in order to avoid adverse results, such as harm to the animals or minimal benefit to the animal from the carbon product.  
Regarding claim 7, Belcher teaches that for agricultural uses, biochars with consistent, predictable particle sizes are more desirable [0097] and that it is understood that the desired size of particles can vary depending upon a particular application for which the biochar is intended [0098]. Belcher further discloses biochar with an average particle size greater than 70 microns (Table 1, 3-200 mesh) and less than 40 microns (Table 1, 400 mesh), meeting the limitations of claim 7.  
Regarding claim 11, Belcher teaches that beneficial macro- and micro-nutrients (electrolytes) such as, calcium, magnesium, sulfur, boron, zinc, iron, manganese, molybdenum, copper and chloride may also be infused into the biochar [0219] and that additive infused biochar may be produced for consumption by animals in order to enhance the performance of the substance in the digestive tract [0227]. 
Regarding claims 14 and 17, Belcher teaches that biochars may be used in a variety of animal applications including feeding of livestock including dairy and beef cattle (i.e., subfamily Bovinae) and the biochars may be infused with probiotics [0012].
Regarding claim 20, Belcher teaches that biochar can be mixed with animal feed as a slurry or a paste prior to extrusion [0374].  Belcher does not teach that the mixture should be uniform; however, it would have been obvious to one of ordinary skill in the art create a uniform mixture to improve the palatability of the feed by avoiding unmixed pockets of carbonaceous matter.

Claims 1-3, 5, 6, 8, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (2015. Feeding Biochar to Cows: An Innovative Solution for Improving Soil Fertility and Farm Productivity. Pedosphere, 25(5), 666–679) in view of Chu.
Regarding claims 1, 15 and 16 Joseph teaches biochar as a supplement in animal feed (introduction paragraph 1) where the biochar is produced from Jarrah wood in a vertical retort (pyrolysis system where the gasses evolved are used to heat the vessel further see Illinois Valley Community Biochar Kiln Project attached) (Joseph page 668, section Fresh and aged biochar, paragraph 1).  ]. Regarding the claim limitation “sustainable”, products made from plants are considered sustainable because the plant can either continue to grow while parts of it are harvested or a new plant can be grown.  
Joseph does not disclose adding between 1.0 g and 10.0 g of the sustainable carbon product per day into the animal feed. 
Chu, also in the field of animal feed supplements, teaches a method of supplementing the diets of pigs with bamboo charcoal in order to increase growth performance, feed efficiency and fecal beneficial microflora populations while decreasing noxious gas emissions and fecal harmful microflora in fattening pigs (conclusion, pg 119).  Chu further teaches in Table 2 a pig diet containing 0.3% bamboo charcoal, where the average daily intake is 2.61 kg; 0.3% of 2.61 kg results in 7.83g of bamboo charcoal in the pig’s daily diet and this falls within the claimed range of 1.0g -10.0g per day into the animal feed for an animal.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the biochar of Joseph with the 7.83g per day dosage of bamboo charcoal of Chu in order to increase growth performance, feed efficiency and fecal beneficial microflora populations while decreasing noxious gas emissions and fecal harmful microflora in an animal.  
Regarding claim 2, Joseph teaches biochar made of Jarrah wood(page 668, col 2, Fresh and aged biochars section), which is a hardwood.
Regarding claims 3, 5, 6 and 8, Joseph further teaches a biochar with carbon content of 82%, ash content of 7.8%,  moisture content of 1.0% containing hydrogen, nitrogen, sulfur and oxygen (Table III, page 670).  
Regarding claim 17, Joseph teaches that biochar was provided as a feed to cows (i.e., subfamily Bovinae) (page 667, column 2, paragraph 2).
Regarding claim 20, Joseph teaches feeding cows a mixture of molasse and jarrah wood biochar (page 668, Methods of feeding cows and dung beetle application). Joseph does not teach that the mixture should be uniform; however, it would have been obvious to one of ordinary skill in the art create a uniform mixture to improve the palatability of the feed by avoiding unmixed pockets of carbonaceous matter. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/813416 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding the instant application claim 1, it differs from the reference application claim 1 in the amount of carbon product that is provided to the animal per day, varying the amount of carbon product combined with animal feed would be an obvious variation of the claimed invention.  Claim 1 also differs by the intended use of the product, method for supplementing animal feed (instant claims) and method of preventing or treating microbial infection in an animal (refence claims).  Administering the carbon product of the claimed inventions will have the same results regardless of their intended uses. 
Regarding instant claim 2 (wherein the biomass comprises softwood, hardwood, nut shells, coconut shell, or hemp) is a species of reference claim 7 (wherein the biomass comprises agriculture crop residues, forest residues, special crops grown specifically for energy use, organic municipal solid waste, or animal waste).  
Regarding instant claims 3 and 4 (wherein the sustainable carbon product comprises at least 70% or 85% carbon by weight) overlap in ranges with reference claim 9 (at least 85%).
Regarding instant claim 5, the claim limitation is the same as refence claim 11.
Regarding instant claim 6, the ranges in reference claims 12 (less than 10% water) and 14 (less than 5% water) fall within the instant claim range of less than 12%.
Regarding instant claim 7, reference claim 6 recites a particle size range less than 325 mesh (44 microns) which encompasses the claimed range of less than 40 microns.  
Regarding instant claim 8, the claim limitation is the same as refence claim 10.
Regarding instant claim 9, the claim limitation is the same as refence claim 13.
Regarding instant claim 13, the claim limitation is the same as refence claim 19.
Regarding instant claims 10-12 and 14-20, the claims are rejected for being dependent on claim 1, rejected herein. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qian et al. (2013, Effects of Biomass Feedstocks and Gasification Conditions on the Physiochemical Properties of Char. Energies (Basel), 6(8), 3972–3986. https://doi.org/10.3390/en6083972) teaches conversion of biomass to biochar and its properties.  
Schmidt et al. (2017, Using biochar in animal farming to recycle nutrients and reduce greenhouse gas emissions, Geophysical Research Abstracts, Vol. 19, EGU2017-5719, EGU General Assembly 2017) teaches feeding biochar feed supplement to animals can replace antibiotics and help to reduce greenhouse gas emissions. 
 Prasai et al. (2016, Biochar, Bentonite and Zeolite Supplemented Feeding of Layer Chickens Alters Intestinal Microbiota and Reduces Campylobacter Load. PLoS ONE 11(4): e0154061. doi:10.1371/journal.pone.0154061) teaches animal feed supplements with biochar and bentonite.  
Kammann et al. (2017. Biochar as a tool to reduce the agricultural greenhouse-gas burden - knowns, unknowns and future research needs. Journal of Environmental Engineering and Landscape Management, 25(2), 114–139. https://doi.org/10.3846/16486897.2017.1319375) teaches biochar as additive for feed to reduce emissions of greenhouse gasses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE GLIMM whose telephone number is (571)272-2839. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on 571-270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.G./Examiner, Art Unit 4162                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791